Citation Nr: 1309760	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  12-20 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for filariasis of the legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from October 1940 to April 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA file has been reviewed in conjunction with the disposition of the issue on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.  Specifically, the Board finds that another VA examination is needed to decide this claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).

The Veteran's service records reflect that he was treated for 17 months for filariasis in both legs.  He originally developed bilateral aching in both inguinal regions with a red streak running along the left inguinal canal in August 1943.  This subsided, but he developed a hard node in the left groin, which recurred.  He had slight thickening and tenderness of the left epididymis and bilateral axillary and inguina-femoral lymphadenopathy.  He was transferred to the U.S. Naval Hospital in Oakland, California in February 1944 and released to light duty later that month with a note that his symptoms were minimal and not disabling.  In October 1944, he was examined for reenlistment; very slight inguinal lymphadenopathy was noted, which was not considered disabling.  At the February 1947 discharge examination, his abdomen and pelvis (condition of wall, scars, herniae, abnormality of viscera) were normal.  The genito-urinary system was also normal.  

Post service, in an April 1947 rating decision, VA granted service connection and assigned a noncompensable rating for filariasis of the legs without residuals.  That evaluation has remained in effect from April 1947.  

In December 2009, the Veteran filed a claim for compensation for a bilateral leg disability, which the RO interpreted as a claim for an increased rating for filariasis of the legs.  VA examinations were conducted in July and December 2010.  The examiners indicated that there were no residuals of filariasis; however, the December 2010 report noted that lymphatic filariasis findings included "enlarged legs."  Both examiners indicated that the Veteran had edema or swelling of the distal portion of his legs.  A September 2010 VA outpatient treatment record also notes edema of the legs and that the Veteran had chronic venous insufficiency.  Given the foregoing, the Board finds that further clarification is needed as to whether the Veteran has any current residuals of filariasis.  Specifically, an opinion is needed as to whether the edema of the lower legs is related to filariasis or some other condition, such as chronic venous insufficiency.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The Veteran must be afforded a VA examination to determine the nature and extent of the residuals of filariasis, if any.  The claims folder is to be made available to the examiner to review.  The examiner should identify all residuals of filariasis and specifically state whether the leg edema noted during the July and December 2010 VA examinations is a residual of filariasis.  In rendering this opinion, the examiner should consider and discuss the Veteran's diagnosis of chronic venous insufficiency.  The discussion should include whether this insufficiency is a manifestation or the result of or related to the service connected disorder at issue.  A complete rationale for any opinion offered must be provided.

2.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

